Citation Nr: 9908394	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-27 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of fracture of the right mandible, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1960 to 
April 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May 1995 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim of 
entitlement to a compensable rating for service-connected 
residuals of fracture, right mandible.  The RO also denied 
the veteran's claims for service connection for blisters over 
the entire body, hepatitis B, prostate cancer and a low blood 
count due to exposure to Agent Orange, as well as claims for 
service connection for arthritis of the hips and chronic 
obstructive pulmonary disease (COPD); denied a claim of 
entitlement to an increased (compensable) rating for a 
service-connected shell fragment wound (SFW) of the left leg; 
granted claims of entitlement to increased ratings for 
service-connected peptic ulcer disease and neuralgia of the 
left arm; and deferred a decision on a claim for an increased 
rating for service-connected PTSD.  The veteran filed a 
notice of disagreement as to the denials of service 
connection for a skin disorder, arthritis of the hips, and 
COPD, and entitlement to an increased (compensable) rating 
for his fracture, right mandible, and his residuals of a SFW 
of the left leg.  In September 1995, the RO granted service 
connection for PTSD.  In February 1998, the Board determined 
that the veteran had failed to submit a timely substantive 
appeal on the issues of service connection for a skin 
disorder, and his claim for an increased rating for his 
residuals of a SFW of the left leg, and that the Board 
therefore did not have jurisdiction to act on those claims.  
38 C.F.R.            §§ 20.200, 20.302; Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  The Board also denied the veteran's 
claims for service connection for arthritis of both hips and 
COPD, and remanded the claim for an increased (compensable) 
evaluation for residuals of a fracture of the right mandible.  
Accordingly, the sole issue before the Board is the issue of 
entitlement to an increased rating for the veteran's 
residuals of a fracture of the right mandible.

The issue on appeal was remanded for additional development 
by the Board in February 1998.  After the development 
requested by the Board was carried out, the RO increased the 
evaluation for this disability to 10 percent in September 
1998.  However, since this increase did not constitute a full 
grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

During the course of this appeal, the veteran has essentially 
argued that a VA physician, Dr. Lee, has told him that the 
removal of certain teeth in September 1995 was caused by 
complications from his fractured right mandible.  The 
veteran's representative has asserted, in effect, that 
service connection and a separate rating is therefore 
warranted for a loss of teeth secondary to his service-
connected residuals of fracture, right mandible.  This claim 
has not previously been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  See 38 C.F.R. § 3.310 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected residuals of fracture, 
right mandible, are productive of an inter-incisal range of 
motion of 32 millimeters and subjective  reports of pain on 
motion of the jaw, difficulty chewing, and bleeding and 
swelling of the gums; the veteran has a ligature wire in his 
jaw.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent for service-
connected residuals of fracture, right mandible have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.150, Diagnostic Code 9904 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for his 
service-connected residuals of fracture, right mandible, is 
well-grounded within the meaning of 38 U.S.C.A.      § 
5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Moreover, after reviewing the 
evidence of record, the Board finds that this evidence allows 
for a proper review of the veteran's claim and that no useful 
purpose would be served by remanding the veteran's claim for 
further development. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1998).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Further, a disability of the musculoskeletal system that 
becomes painful on use must be regarded as seriously 
disabled, see 38 C.F.R. § 4.40, and higher diagnostic code 
ratings may be considered where there is evidence of greater 
limitation of motion due to pain on use, including flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran's service medical records indicate that in 1967 
he fell through the roof of a building he was working on, and 
that he fell onto the back of a chair which pierced his 
throat and broke his right mandible. 

In an October 1979 rating decision, the RO granted service 
connection for residuals of fracture, right mandible, and 
assigned the disability a noncompensable (0 percent) 
evaluation.  In August 1994, the veteran applied for an 
increased (compensable) rating for his residuals of fracture, 
right mandible.  The RO denied his claim in May 1995, and the 
veteran appealed that decision. 

A VA examination report, dated in January 1995, shows that 
the veteran complained of pain on the right side of his jaw 
which was aggravated by cold weather.  On examination, the 
examiner stated that the veteran's teeth were doing well, but 
that, "With all this trauma, no telling as to what can 
happen or will happen down the road."  

At a hearing held in December 1995, the veteran testified 
that he had to have his upper teeth removed in September 1995 
due to his fracture of the right mandible, and that he can no 
longer chew hard foods.  He stated that he cannot open his 
mouth all the way, and that when he tries to chew certain 
foods he suffers bleeding near the gum line.  He also 
reported that he still has a wire in his jaw, and that his 
false teeth are not aligned and do not work well.  He stated 
that he has ongoing infections and occasional swelling.

The most recent evidence for consideration in assessing the 
severity of the veteran's residuals of fracture, right 
mandible, includes a VA examination report dated in May 1998.  
A review of that report shows that the veteran was noted to 
have had all of his maxillary teeth removed, and four teeth 
removed from the mandible.  The maxillary teeth had been 
replaced with a denture that was noted to be loose.  The 
examiner stated that there was no loss of motion.  The 
missing teeth were noted to be numbers 1 through 16, 17, 19, 
31 and 32.  The range of motion was 32 millimeters (mm.) with 
the denture in.  Lateral excursions measured approximately 10 
mm. to the left and right.  The mandibular/alveolar bone loss 
was said to be moderate, approximately 50 percent due to 
periodontitis.  There was no apparent nonunion in the 
mandible.  There was a ligature wire present with no visible 
pathology.  The examiner stated that the maxilla had resorbed 
to a normal degree since the veteran had been wearing a 
denture.  The diagnoses were loss of teeth, etiology unknown, 
status post fracture of the right mandible, and periodontitis 
of the mandible.

The veteran's service-connected residuals of fracture, right 
mandible, is currently evaluated as 10 percent disabling, 
under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9904.  Under DC 
9904, a 10 percent evaluation is warranted for a malunion of 
the mandible with moderate displacement.  A 20 percent 
evaluation is warranted for a severe displacement.  A rating 
under this code is dependent upon degree of motion and 
relative loss of masticatory function.  Id.

In this case, the clinical findings in the latest VA 
examination do not support a conclusion that the veteran has 
severe displacement and loss of masticatory function, as 
required for an evaluation of 20 percent under DC 9904.  Of 
particular note, there was no apparent malunion in the 
mandible.  Therefore, the Board concludes that there is no 
medical or factual basis upon which to conclude that an 
evaluation in excess of 10 percent is warranted for residuals 
of a fractured right mandible under DC 9904.  See 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.150, DC 9904.

However, the Board has considered whether a higher rating may 
be warranted under another applicable diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under 
38 C.F.R. § 4.150, DC 9905 (1998), a 20 percent rating is 
warranted when the inter-incisal range of motion is 21 to 30 
mm.  In this case, the veteran's range of motion in his jaw 
was measured as 32 mm.  Thus the criteria for an evaluation 
in excess of 10 percent have not been met.  However, in 
evaluating the veteran's disability under DC 9905, the Board 
must also consider the possibility of entitlement to an 
additional evaluation under 38 C.F.R. §§ 4.40 and 4.45 
(1998), and whether an increased evaluation could be assigned 
on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995). 

Based on the evidence, in the Board's judgment, the clinical 
findings indicate that there is adequate pathology to support 
a conclusion that the functional loss most recently 
demonstrated more nearly approximates that level of 
disability contemplated by an inter-incisal range of motion 
limited to 21 to 30 mm, for a 20 percent rating.  See 38 
C.F.R. § 4.7.  In this case, the evidence indicates that the 
veteran sustained a great deal of damage to the mandible and 
gums as a result of his fractured right mandible, and he has 
described pain on chewing, as well as bleeding and swelling 
of the gums.  The Board further notes that he still has a 
ligature wire in his jaw.  The inter-incisal range of motion 
was to 32 mm., just two mm. less that that required for a 20 
percent rating.  Accordingly, the Board finds that an 
evaluation of 20 percent for residuals of fracture, right 
mandible, under DC 9905 is warranted.

A 30 percent rating requires an inter-incisal range of motion 
11 to 20 mm., and is not warranted under DC 9905.  Here, even 
with consideration of the factors as set forth in DeLuca, 
supra, the clinical findings show that there is no apparent 
malunion in the mandible, and do not otherwise show residuals 
of such severity that they support a conclusion that the 
functional loss most recently demonstrated amounts to an 
impairment analogous to an inter-incisal range of motion of 
11 to 20 mm.  Therefore, an evaluation of 30 percent under DC 
9905 is not for application.  38 C.F.R. § 4.150, DC 9905.  

In view of the all of the foregoing, the Board finds that the 
overall symptomatology and pathology of the veteran's 
residuals of fracture of the right mandible, are consistent 
with the presence of a 20 percent rating, and no more, under 
38 C.F.R. § 4.150, DC 9905. 












ORDER

Entitlement to a disability rating of 20 percent, for 
service-connected residuals of fracture of the right 
mandible, is granted, subject to the laws and regulations 
governing the award of monetary benefits.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

